      Dated: 6/11/2021



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                        )
                                              )
JAMES WHITFIELD LIVINGSTON                    )      CASE NO. 20-03559-MH3-7
LG ORNAMENTALS, LLC                           )      CASE NO. 20-03560-MH3-11
LIVINGSCAPES, LLC                             )      CASE NO. 20-03561-MH3-11
                                              )
                       Debtors                )


               AGREED ORDER RESOLVING MOTION FOR TURN OVER


         This matter is before the Court upon the Motion of the Chapter 7 Trustee in the

Livingston Bankruptcy proceeding for a turn-over of property being held by LG Ornamentals.

The parties have also confirmed that Livingscapes, LLC is utilizing several pieces of equipment

which belong to the Bankruptcy Estate of James Livingston and are part of that Bankruptcy

Estate. The parties are in agreement what Livingscapes, LLC and LG Ornamentals may both

continue to use property of the Livingston Bankruptcy Estate (including the real property and the

equipment) upon the payment of $1,000 per month to the Chapter 7 Trustee in the Livingston

Bankruptcy proceeding (as rent). It appearing that the parties are in agreement, and that this

resolution of the Trustee’s motion is appropriate, pending the consideration of Chapter 11 Plans

in the cases of Livingscapes, LLC and LG Ornamentals, and for other cause to the Court shown;

         IT IS HEREBY ORDERED that LG Ornamentals, LLC, and Livingscapes be, and are

hereby jointly directed to pay to the Trustee the sum of $1,000 per month, beginning on June 20,

2021, and continuing on or before the 20th day of each succeeding month – until the Court orders

otherwise or there is a default - for the use and benefit of the real property at 3904 Hwy 31E,

Bethpage, Tennessee, and the use of personal property, including a 2015 John Deere Skid



Case 3:20-bk-03561        Doc 57    Filed 06/11/21 Entered 06/11/21 10:38:35            Desc Main
                                    Document     Page 1 of 2
Loader, a Bobcat T650 Compact Track Loader, a 2004 Isuzu Box Truck, a 2016 Toyota Tundra,

a 2002 Ford F250, a 2004 Ford F250, a 1995 Chevy 1500 and a 1972 Triumph TR6 (to the

extent that these assets are non-exempt property of the estate).

         IT IS FURTHER ORDERED that the $1,000 may be paid from either Livingscapes, LLC

or LG Ornamentals (or a combination of the both), provided that such disbursements are

accurately reflected on the monthly reports filed with the Court in each of those Chapter 11

cases.

         IT IS FURTHER ORDERED that Livingscapes, LLC and LG Ornamentals shall

maintain all property listed above in good repair and condition, and shall maintain adequate

insurance on all such property.

         IT IS FURTHER ORDERED that, upon any default in the payments, the Chapter 7

Trustee is authorized to take possession of all property referenced above, and to administer such

property in the Chapter 7 Bankruptcy Estate of James Livingston.

   This order was signed and entered electronically as indicated at the top of the first page.

APPROVED FOR ENTRY:

/s/Robert H Waldschmidt
ROBERT H. WALDSCHMIDT (#4657)
  Attorney for Trustee for James Livingston
P.O. Box 2828
Brentwood, TN 37024-2828
(615) 468-1020; (615) 259-2179 (fax)
rhw@rhwlawoffice.com

/s/Steven L. Lefkovitz
STEVEN L. LEFKOVITZ, No. 5953
     Attorney for Debtors
618 Church Street, Ste 410
Nashville, TN 37219
615-256-8300; 615-255-4516 fax
slefkovitz@lefkovitz.com



                                                                     This Order has been electronically
                                                                     signed. The Judge's signature and
                                                                     Court's seal appear at the top of the
                                                                     first page.
                                                                     United States Bankruptcy Court.

Case 3:20-bk-03561       Doc 57    Filed 06/11/21 Entered 06/11/21 10:38:35                 Desc Main
                                   Document     Page 2 of 2
